Munson, J.
It is provided by No. 130, Acts of 1890, approved Nov. 20, 1890, that certificates of qualification granted by the prudential committee of the Brattleboro graded school district shall have the same validity within that district as if granted under the provisions of the “present school law,” and that the district shall receive the same share of the public moneys or school fund as before the passage of the act. The plaintiff district claims that this act was repealed by No. 5, Acts of 1890, approved Nov. 26, 1890, which provides that no person, other than the principal teacher of the highest department of a graded school, shall teach a public school without having the certificate or the permit therein provided for, and which in terms repeals all acts or parts of acts inconsistent therewith.
It is true, as claimed by the orator, that Act No. 5 was presented by the committee as a new bill, and did not come before the houses until after No. 130 had become a law. But various bills repealing or radically changing the existing law had been introduced early in the session and referred to committees, and it is fair to infer that possible modifications of the general law at that session were in the mind of the legislature when No. 130 was passed. In this view the further provision of that act, that no general and public law should be so construed as to conflict with its provisions, is of some significance. While this could not operate as a restriction upon further legislative action, it may properly be considered in ascertaining the intended scope of the repealing clause subsequently enacted.
The comprehensive language of the repealing clause does not preclude such an inquiry, for a repealing clause which does not in terms refer to local and special laws may be held to relate to general laws only. A special authority conferred by the legislature is not necessarily affected by general legislation on the subject. The two may stand together; one as the general law of the land, the other as the law of the particular case. State v. Stoll, 17 Wall. 425. This view is especially applicable to acts passed at the same session, for it is not to be supposed that *455the legislature intended that acts thus passed should abrogate and repeal one another. Neill v. Keese, 5 Tex. 23:51 Am. Dec.746. Consequently it is an> established rule that acts passed at the same session are to be so construed, if possible, as to give effect to each. This rule applies to, and may control, the construction of a clause of express repeal; so that if there is an apparent intent to give the clause a qualified or limited operation, that intent will prevail over the literal and unqualified sense of it. Endl. on Int. of Stat. sec. 43 note. We think the recognized rules of statutory construction justify the conclusion that No. 5 was not intended to repeal No. 130.
But the plaintiff claims further that the special act in question is repugnant to the seventh article of our Bill of Rights, in that it permits the district to share in the public money without having its schools taught by teachers whose qualifications have been ascertained by the examination to which other teachers are subjected. The provision referred to is in substance that government is instituted for the common benefit of the community, and not for the particular advan tage of a part of it. Doubtless the same effect is to be given to this provision that is given the requirement found in other state constitutions, that laws shall be general and" for the equal benefit of all. But these provisions have never been understood to require that the same privileges be given to all municipal corporations of the same kind. Municipal corporations are agencies of government, and as such are peculiarly susceptible of legislative control. Cooley Cons. Lim. 389 ; Williams v. Eggleston, 170 U. S. 304. School districts are agencies of this character, created to maintain the public schools required by the Constitution. Cons. Vt. Chap. II. sec. 41; Williams v. School District, 33 Vt. 271; Town of Barre v. School District, 67 Vt. 108. The State is no more bound to establish a uniform system in the case of school districts than it is in the case of cities or villages. It can delegate more of its power to one municipality than to another, and vary its regulations in recognition of the different conditions and necessities of different localities. It is for the *456legislature to say whether fewer or other safeguards than those elsewhere required are adequate to secure a proper use of the public moneys in the defendant district.
It appears.then that the schools of the defendant district are such as entitle it to draw public money. But the orator claims that if Act No. 130 is in force, the division of public money must be in accordance with the law existing at the time of its passage, and not pursuant to provisions subsequently enacted. This claim is based upon the provision that the graded school district shall receive the same share of the public money as before the passage of the act. But the more obvious meaning of the language must yield to the manifest purpose of the enactment. Endl. sec. 295. The purpose of the 'legislature was not to secure to the Brattleboro districts a continuance of the existing method of division regardless of future changes, but to secure to the graded school district its proportion of the public money notwithstanding its want of the certificate which the general law made a condition of participation. We think the public money of the town of Brattleboro is to be divided in accordance with the general law in force at the time of the division.

Decree reversed and cause remanded with mandate that the bill be dismissed with costs.

Upon the delivery of the above opinion the solicitors for the orator suggested that certain material matters appeared to have been overlooked in the consideration of the case, and asked that the mandate be withheld to enable them to bring those matters to the attention of the court. The case was thereupon entered “ with the court”; and in the vacation following the orator had leave to file a motion for a re-hearing embodying a statement of the grounds relied upon, and was directed to give a copy thereof'to defendant’s solicitor, who had leave to file objections to the granting of such motion. Upon the papers submitted under these orders, the court considered whether further hearing should be granted.
*457The point made in regard to the repealing clause will not be entertained as a ground of re-hearing, for the effect of that clause was not overlooked in disposing of the case, as clearly appears from the opinion.
It is true, as surmised by counsel, that the court assumed, without special consideration, that the result arrived at required a division in accordance with the provisions of Y. S. 848. The motion is therefore entertained upon the second point made; but, upon consideration of the grounds set forth in its support, we are satisfied that the court was right in its assumption, and that a further hearing is unnecessary.
Sections 234-5, No. 9, Acts of 1888, provided that a part of the public money should be divided among the school districts of each town equally, and the remainder in proportion to the aggregate attendance; while sec. 141 provided that a graded school district in a town having the town system should share in all the public money upon the latter basis. Section 1, No. 20, Acts of 1892, made each town a single school district, but provided that incorporated disti-icts should in no way be affected by the provisions of that act. The provisions'of secs. 234-5 remained applicable to Brattleboro until the passage of No. 20, Acts of 1892, for it did not have the town system until given it by that act ; and it is claimed that the graded school district will be favorably affected by the act unless the method of division established by secs. 234-5 is retained. If it be true that the orator remained entitled to this division under the act of 1892, it certainly has not been entitled to it since the revision of 1894 went into effect. It may be that the mere re-arrangement of these statutes as shown in secs. 664-5 and secs. 848-9 in chapters 36 and 45 of the revision, would not alter their effect; but this re-arrangement was accompanied by an express repeal of No. 9, Acts of 1888, without a re-enactment of the provisions of sec. 234. Conceding to the exception as originally enacted the effect claimed, it cannot have that effect as embodied in the re*458vision in connection with this repeal. The only method of division known to the present law is that given in Y. 8. 848.

Motion overruled.